Citation Nr: 0330072	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  94-16 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder.

Entitlement to service connection for cysts.

Entitlement to compensation under 38 U.S.C. for disability of 
the low back and legs due to spinal anesthesia during VA 
hospitalization in April 1987.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


REMAND

On October 4, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Request the veteran to provide 
medical evidence, such as a statement 
from a physician, supporting his 
contention that he currently has chronic 
cysts as a result of his exposure to 
Agent Orange in service.  

2.  The record indicates that the veteran 
was treated for psychiatric disability at 
the Centerville Clinics, Inc. at RD. #1 
Fredericktown, PA 15333; and by Thomas 
Andrews, Ph.D. at 1155 Eighth St., 
Waynesburg, PA.  Make arrangements to 
obtain complete clinical records.  

3.  When the above development has been 
completed, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination.  Send the claims folders to 
the examiner for review.  Based upon the 
examination results and the review of the 
claims folders, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
has PTSD due to exposure to sniper fire 
while on convoy duty in Vietnam.  If the 
examiner believes that the veteran has 
PTSD, but it is due to other stressors, 
the examiner should identify those 
stressors.  The examiner should identify 
the elements supporting any diagnoses 
rendered and provide the supporting 
rational for all opinions expressed. 

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination by 
a physician with appropriate expertise to 
determine the nature, extent and etiology 
of all currently present disorders of the 
veteran's low back and legs.  Send the 
claims folders to the examiner for 
review.  Based upon the examination 
results and the review of the claims 
folders, the examiner should provide an 
opinion with respect to each currently 
present disorder of the veteran's low 
back and legs as to whether it is at 
least as likely as not that the disorder 
was caused or chronically worsened by the 
spinal anesthesia administered during the 
veteran's VA hospitalization in April 
1987, and if so, whether the disorder was 
a certain or intended result of the 
procedure.  The rational for all opinions 
expressed should also be provided.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Steven L. Keller
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





